Citation Nr: 0942629	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  08-23 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for left third (middle) 
finger disability, to include as secondary to service-
connected post extensor tendon repair of the left index 
finger.


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1973 to 
October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In his August 2008 substantive appeal, the appellant elected 
to have a Travel Board hearing.  However, in a September 2008 
statement, the appellant withdrew his hearing request and 
asked that his claim be adjudicated based on the evidence of 
record.  The Board also notes that the appellant was 
scheduled for a hearing before a Decision Review Officer in 
December 2008, but the appellant did not report for the 
hearing.  That hearing request is deemed withdrawn.


FINDINGS OF FACT

The competent medical evidence of record fails to establish 
that left third (middle) finger disability, initially 
clinically demonstrated many years after service, is 
etiologically related to his service-connected post extensor 
tendon repair of his left index finger, or his active 
service, including as a Graphics Specialist in the Air Force.


CONCLUSION OF LAW

Left third (middle) finger disability was not incurred in or 
aggravated by active service, and is not the result of or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in September 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187; Dingess/Hartman, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  The 
record indicates the appellant has a private primary care 
doctor.  However, the Board has perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's left 
middle finger claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA 
provides a claimant with an examination in accordance with 
the duty to assist, the examination must be adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative 
value of a medical opinion is derived from a factually 
accurate, fully articulated, and soundly reasoned opinion.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded February 2007 and September 2008 
medical examinations to obtain opinions as to whether the 
left third (middle) finger condition was the result of his 
left index finger condition.  These opinions were rendered by 
medical professionals following a thorough examination and 
interview of the appellant.  In both examinations, the 
examiners obtained an accurate history and listened to the 
appellant's assertions.  The claims file and the appellant's 
VA treatment records were reviewed.  The examiners laid a 
factual foundation for the conclusions that were reached.  
Therefore, the Board finds that the examinations are 
adequate.  See Nieves-Rodriguez, supra.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Service Connection

The appellant contends that he has left third (middle) finger 
pain and loss of motion, due to his service-connected post 
extensor tendon repair of the left index finger.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by, a 
service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2009).  Briefly, the threshold legal requirements 
for a successful secondary service connection claim are: (1) 
Evidence of a current disability for which secondary service 
connection is sought; (2) a disability for which service 
connection has been established; and (3) competent evidence 
of a nexus between the two.  See Wallin v. West, 11 Vet. App. 
509. 512 (1998).

As to aggravation of nonservice-connected disabilities, 
"[a]ny increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice- connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."  38 C.F.R. § 3.310(b).

The appellant is presently service connected for post 
extensor tendor repair of the left index finger, evaluated as 
10 percent disabling.  While serving in the Air Force in June 
1977, the appellant's index finger was cut on the dorsal 
aspect with an 
X-Acto knife.  This resulted in an extensor tendor laceration 
which was surgically repaired.

The February 2007 and September 2008 examinations indicate 
that the appellant has a current diagnosis of flexor 
tenosynovitis in his left middle finger.  The remaining 
question is whether the left index finger disability caused 
or aggravated the left middle finger condition.  

In his September 2006 claim, the appellant asserted that he 
had left middle finger pain and loss of mobility as a result 
of overcompensation for the loss of mobility in his left 
index finger, due to his service-connected disability.   In a 
September 2008 statement, the appellant stated he began to 
feel discomfort in the middle finger of his left hand in the 
late 1990s.  

The appellant asserts that his left middle finger condition 
was caused by his left index finger disability.  Although the 
appellant is competent to testify as to his experiences and 
symptoms, where the determinative issue involves a question 
of medicine or science, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (holding that a lay witness can provide an "eye-
witness" account of visible symptoms, but cannot offer 
evidence that requires medical knowledge, such as causation 
or etiology of a disease or injury.)  Little probative weight 
can be assigned to the lay statements of record regarding the 
etiology of the left middle finger condition, as the Board 
deems such statements to be less than competent.   
The appellant is competent to comment on his symptoms, but 
not the cause.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  The appellant's statements are not 
supported by clinical evidence of record.  His statements 
consist of a post hoc view of causation.  Further, the 
appellant has not been shown to possess the requisite 
education, skills, or training to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu, 2 Vet. App. at 492.  Thus, his 
statements concerning the etiology of his left middle finger 
condition are of limited probative value.

The appellant's left hand was x-rayed in an August 2006 
examination.  The examiner noted that the hand was negative 
for fracture or dislocation.  No left middle finger 
abnormality was noted.  The appellant was also seen for 
another VA examination in February 2007.  After completing a 
physical exam and reviewing the appellant's claims file and 
x-rays, the examiner concluded the appellant had flexor 
tenosynovitis and trigger finger of the left middle finger.  
The examiner noted that these conditions are quite common in 
the generalized population and are not necessarily present in 
relation to any previous injury.  As a result, the examiner 
concluded that it was less likely than probable that the 
appellant's left hand complaints were in direct relation to 
his left index finger condition. 

The appellant was seen for a September 2008 VA examination 
with a different examiner.  The examiner also reviewed the 
appellant's claims file, his VA treatment records, and x-
rays.  The examiner noted that the appellant maintained a 
full range of motion of the left middle ringer with 
encouragement and that no radiographic changes involving the 
middle finger were identified.  In addition, the examiner 
stated that a diagnosis of flexor tenosynovitis is extremely 
common in the general population.  The examiner concluded 
that the appellant's diagnosis of flexor tenosynonvitis was 
less likely than not caused by or the result of his service-
connected extensor tendor laceration with stiffness to the 
left index finger.  

To the extent the appellant contends that his left middle 
finger condition is the result of his service-connected left 
index finger condition, the Board finds that the 
preponderance of the evidence is against causation.  The 
Board recognizes that the appellant is competent to report 
his symptoms.  However, the appellant has not been shown to 
possess the requisite skills or training necessary to be 
capable of making medical conclusions.  The medical evidence 
indicates that his middle finger condition is common in the 
general population and was not caused by his left index 
finger condition.  The Board places more weight on the VA 
examiners' understanding of the etiological causes of flexor 
tenosynonvitis of the left middle finger than the appellant's 
understanding of such causes.

In the evaluation of aggravation of a nonservice-connected 
disability by a service-connected disability, the VA is to 
establish a baseline based on the severity of the nonservice-
connected disability, then evaluate whether any additional 
disability is a result of a service-connected condition.  See 
38 C.F.R. § 3.310(b), supra.  In this case, the appellant has 
been diagnosed with flexor tenosynonvitis of the left middle 
finger.  In his September 2006 claim, the appellant asserted 
that his left middle finger condition was the result of 
overcompensation for his service-connected left index finger 
condition.  However, the February 2007 and September 2008 VA 
examinations indicate that his left middle finger condition 
is common in the general population.  Moreover, the appellant 
has not specified whether the frequency and severity of 
symptoms of his left middle finger are greater than they 
would have been in the absence of the service-connected 
disability.  The record does not identify any additional 
disability that may be the result of aggravation of the left 
middle finger by the left index finger condition.  On the 
contrary, the September 2008 examiner concluded that the left 
middle finger condition was less likely than not caused by or 
a result of his service-connected left index finger 
disability.  Thus, the Board finds that the preponderance of 
the evidence is against the appellant's contentions of 
aggravation of a nonservice-connected disability by a 
service-connected disability.

In sum, the evidence fails to demonstrate that the 
appellant's left middle finger condition is proximately due 
to, the result of, or aggravated by, a service-connected 
disability.  See 38 C.F.R. § 3.310, supra.  The Board turns 
to consider direct service connection.

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The appellant's service treatment records confirm that his 
left index finger injury was incurred during service.  
However, there is no evidence in the appellant's service 
treatment records of an injury to his left middle finger.  
Additionally, the appellant stated that he first began to 
feel discomfort in his middle left finger in the late 1990s.  
As discussed above, the medical evidence of record indicates 
that the disability is not related to service and the 
appellant himself has not directly argued that the two are 
related, the evidence fails to demonstrate that the 
appellant's left finger condition is proximately due to or 
the result of any incident during his service.  As a result, 
service connection on a direct-incurrence basis must be 
denied.  See Pond, supra.  
      
In conclusion, the Board finds that the preponderance of the 
evidence is against the appellant's claim on secondary and 
direct grounds.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for left third (middle) 
finger disability, to include as secondary to service-
connected post extensor tendon repair of the left index 
finger, is denied.




____________________________________________
U.R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


